953 F.2d 1386
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John Ronald BERTRAM;  Leila Maxine Forbes, Plaintiffs-Appellees,v.George DEUKMEJIAN, Governor;  Daniel McCarthy, Director,Defendants-Appellants.
No. 90-16128.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 10, 1991.Decided Feb. 3, 1992.

Before SKOPIL, PREGERSON and O'SCANNLAIN, Circuit Judges.

ORDER

1
The appeal is dismissed for lack of appellate jurisdiction.   Appellants designated in their notice of appeal the July 27, 1990 order denying their motion for summary judgment.   That is not an appealable order.   See In re Benny, 791 F.2d 712, 718 (9th Cir.1986).   They also argued in their briefs that the district court erred in its March 23, 1989 order denying their motion for summary judgment on the ground of qualified immunity.   Although that is an order from which one may seek interlocutory review, appellants filed their notice of appeal more than 30 days after entry of the order and before judgment.   The appeal from that order was not timely.   See Miller v. Sumner, 872 F.2d 287, 288 (9th Cir.1989).


2
DISMISSED.